Rosellini
(dissenting)—I am not in agreement with the majority’s decision to evade the problems presented in this case by declaring the questions moot. This court has more than once given its advisory opinion upon a question of great public import, where a question of law is otherwise left in doubt, the question is well argued in briefs, and the rendering of such an opinion would be of benefit to 'another branch of state government or a public agency in discharging its functions. See Sorenson v. Bellingham, 80 Wn.2d 547, 496 P.2d 512 (1972); State ex rel. Distilled Spirits Institute, Inc. v. Kinnear, 80 Wn.2d 175, 492 P.2d 1012 (1972) and cases cited therein.
This court recently has declared that the principle of systematic funding, adopted and followed by the legislature over a span of years, has become one of the vested contractual pension rights flowing to members of the teachers’ retirement system. Weaver v. Evans, 80 Wn.2d 461, 495 P.2d 639 (1972). One question presented in this action is whether the Governor may exercise the veto power to impair that contractual right.
The Governor has exercised his veto power to annul an appropriation which was admittedly less than that required to maintain the systematic funding of the retirement system. While this suit was pending, .the legislature, at his request, restored the appropriation. We are given good reason to believe that a similar situation may present itself again, in the foreseeable future; and if it does, the court will undoubtedly be asked again to pass upon the question. In the meantime both the legislature and the Governor must remain in doubt concerning the view which the court would take of such action.
I believe that the court should resolve this uncertainty, since we are told of no purpose which would be served by postponing a decision until the situation which inspired this lawsuit arises again. The parties in interest are before the court and all agree that the court would serve the public interest by giving its opinion upon the question. It may be possible, but I think it unlikely that the arguments ad*401vanced at some future date would be more lucid or more imaginative than those presented in the briefs before us. But in any event, the issue is not a complicated one, since this court, along with the majority of others, has already made the controlling decisions regarding pension rights of public employees.
Upon the merits of the question, it seems clear to me that the court must hold that the Governor, when he exercises the legislative function involved in the veto (see Lynch v. Department of Labor & Indus., 19 Wn.2d 802, 145 P.2d 265 (1944)), does so encumbered by the same obligations which rest upon the legislature. The legislature, having undertaken to provide a pension system for public employees such as teachers, has assumed an obligation to maintain that system in a responsible manner. The legislature itself, through its past acts in adopting and implementing a policy of seeking actuarial soundness for the retirement system, has indicated that in its judgment, such a policy is necessary for responsible maintenance of the system.
Of course, as we have consistently recognized, rigid adherence to any system adopted by the legislature is not required. The legislature does not abandon its duty if it makes changes which strengthen and improve the system. As we said in Bakenhus v. Seattle, 48 Wn.2d 695, 296 P.2d 536 (1956), to be sustained, modifications of a pension system must be reasonable and when they affect pension rights, they must bear some reasonable relation to the theory of a pension system and its successful operation.
It seems to me that there can be no question that the legislature, had it failed to make any appropriation in the 1971-73 biennium to the teachers’ retirement fund, would thereby have effected a modification in the system which clearly could not benefit the system.
While I do not think that the legislature, in enacting RCW 41.32.401, intended to bind future legislatures to accept without question the recommendations of the board of trustees, I do think that the section requires the legisla*402ture to determine in good faith what appropriation is necessary to “establish and maintain an actuarial reserve adequate to meet present and future pension liabilities of the system” in that biennium and to make that appropriation.
In my opinion, the legislature has a solemn duty to perform its contract with .the teachers of this state, and that means that the legislature must make the necessary appropriation in each biennium and not trust to future legislatures to correct its omissions. The Governor, acting in a legislative capacity, in reviewing the legislation sent to his desk for approval, has the same duty to see that the contracts of the state are honored. Where, as here, he vetoed an appropriation obviously inadequate to cover the state’s obligations to its teachers in the 1971-73 biennium, he inevitably impaired the contractual rights of those teachers.
I do not lose sight of the principle that the legislature has a broad discretion in enacting laws and that the Governor has a similar broad discretion in vetoing them. But where the contracts of the state are involved, the discretion of the legislature is strictly limited by the contracts clause of the federal constitution. Gruen v. State Tax Comm’n, 35 Wn.2d 1, 211 P.2d 651 (1949) and cases cited therein.
In my opinion, when the legislature enacted Laws of 1971, 1st Ex. Sess., ch. 275, § 90, p. 1314, appropriating $20,000,000 for the teachers’ retirement system, that act constituted a partial performance of its contractual duty to the teachers of this state. The Governor had a corresponding duty to see that the legislative performance was given full effect, since the appropriation was obviously inadequate to cover the amounts which would be needed in the biennium for the sound administration of the system. That duty was breached when he vetoed the provision.
Of course, the Governor in this case made amends by asking for restoration of the appropriation. I feel reasonably certain that, if the legislative and executive departments are given the benefit of an opinion of this court concerning their responsibilities under the state’s contracts, *403the situation which gave rise to this lawsuit will not reoccur.
Hunter and Hale, JJ., and Ryan, J. Pro Tem., concur with Rosellini, J.